Citation Nr: 1719157	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  09-23 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case is now under the jurisdiction of the RO in Oakland, California.  

The Board remanded the Veteran's claim for additional development in February 2013 and October 2015.  The case is once again before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the delay associated with this remand, especially considering that this matter was the subject of two previous remands.  However, another remand is necessary to ensure that the Veteran is afforded full compliance with the statutory duty to assist.

The Veteran contends that he experiences residuals of a head injury that he incurred while on active duty.  In February 2013, the Board remanded the Veteran's claim in order to schedule him for a VA examination to determine the nature and etiology of his claimed head injury residuals.  

In an April 2013 report, a VA examiner diagnosed the Veteran with "head injury residual," and noted associated symptoms of mild memory loss, inappropriate social interactions, headaches, irritability, moodiness, and impulsivity.  The examiner opined that "his cognitive problems are at least as likely as not due to [a] nonservice-related head injury."  As rationale for the opinion, the examiner explained, "The reported head injury did not result in loss of consciousness.  He required stitches and he was returned to full duty without problems or restrictions."

In October 2015, the Board found the opinion contained in the April 2013 examination report inadequate.  Specifically, the Board noted that the opinion did not comment on the Veteran's possible head injury symptoms other than his cognitive problems.  The opinion also did not identify the nonservice-related head injury, which is significant because the record does not reflect that the Veteran has ever incurred a head injury other than the one he suffered during his active service.  Finally, the opinion appears not to consider the possibility of delayed onset in symptoms.  Specifically, the rationale for the opinion focuses on the immediate consequences of the in-service head injury and does not discuss whether the Veteran's later symptoms may be medically attributed to the in-service head injury.  

Following the Board's October 2015 remand, the same VA examiner who provided the August 2013 medical opinion reviewed the Veteran's claims file and issued an addendum opinion.  In this August 2016 report, the examiner stated that "it is less likely as not that any residual of head injury demonstrated since active service had its onset during the Veteran's service or is otherwise causally or etiologically related to the Veteran's active service."  In explaining the rationale for his opinion, the examiner noted that "There was no available documented medical evidence to support cognitive problems up until submission of his claim."  It was also noted that the Veteran attributed his cognitive difficulties to his age. 

Once again, the VA examiner did not comment on the Veteran's possible head injury symptoms other than cognitive impairment.  This is particularly significant in light of the medical evidence documenting headaches and the Veteran's August 2012 statement that he has headaches as a result of an in-service head injury.  Also, similar to his August 2013 opinion, the VA examiner appears to have not considered the possibility of delayed onset of symptoms.  Finally, although the examiner noted that the Veteran attributes his cognitive impairment to his age, in his August 2013 opinion, the same VA examiner attributed these symptoms to an unidentified post-service head injury.  The most recent medical opinion does not explain the reason for the apparent change of opinion, nor does it offer any medical rationale for why the Veteran's cognitive impairment is not related to his in-service injury.  In short, the August 2016 medical opinion is inadequate and a new opinion must be obtained. 

Finally, as the case is being remanded for additional development, any outstanding VA treatment records should be associated with the claims file.  The AOJ should also contact the Veteran and request that he submit any private medical records documenting treatment for his head injury residuals or authorize VA to obtain such records on his behalf.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issue on appeal.  The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

The Board is particularly interested any outstanding records of VA medical treatment.

The AOJ should attempt to obtain any such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  Then, the AOJ should arrange for an appropriate health care provider, other than the one that provided the April 2013 and August 2016 opinions, to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any head injury residuals had their clinical onset during service or are due to an event or incident of the Veteran's period of active service.  

If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.  The examiner should also accept the Veteran's account of his injury in service as true unless there is a medical reason to doubt its veracity. In such a case, the examiner should explain why the Veteran's report is inconsistent with principles of medical science and/or the evidence in this case.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


